DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12-14, it is unclear what kind of risk score for chest pain is being determined. Is it a level of pain? It is also unclear as to what and how the symptoms indication is being received from. Is it another vital sign that is different from ECG? 
Independent claims 1 and 12-14 are rejected under USC 112, thus dependent claims 2-11 and 15-24 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (US 2017/0290522 A1) in view of Ong (US 20140257122 A1).
Regarding claims 1 and 14, Bojovic discloses a method of automatically assessing a patient's risk of an acute cardiac event (eg. Para. 15), the method comprising: receiving, from the patient, risk assessment information comprising risk factors (eg. Para. 15 and 105, age, gender, risk factors), wherein the risk assessment information is received by a processor (eg. Para. 15 and 105, processor); storing a pre-existing risk score based on the risk assessment information (eg. Para. 15 and 105); receiving, from the patient, a sample electrocardiogram (ECG) (eg. Para. 16), wherein the patient self- records the sample ECG using a hand-held apparatus (eg. Para. 9-10, and 71), and receiving, from the patient, a current symptoms indication (Eg. Para. 105); but does not disclose determining, in the processor, an ECG risk score from the sample ECG and a baseline ECG, and a chest pain risk score based on the current symptoms indication, and using the ECG risk score, the pre-existing risk score, and the chest pain risk score to determine a post-test risk score; and presenting, to the patient, a diagnostic report and patient action instruction based on the post-test risk score.
Ong discloses a system and method of determining a risk score for triage by creating a risk score that is based on pre-existing medical status (eg. Para. 90-92, family history, drug history, etc.), physiological measurements (eg. Para. 93), sample ECGs (eg. Fig. 3A, Para. 38-39, 106) that would be compared to baseline data (eg. Fig. 4A, Para. 144-152, previously trained data) and present a report to a patient without the need for a practitioner (eg. Para. 221-224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bojovic with the risk scoring system as taught by Ong to improve the diagnostic capabilities using a combination of vital sign parameters and pre-existing conditions and classify the severity of a cardiac event situation (eg. Para. 26-27).
Regarding claim 2, the combined invention of Bojovic and Ong discloses receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the hand-held apparatus to acquire the baseline ECG. (eg. Ong, Para. 145, collection of collated past patient data) . Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
Regarding claim 3 and 16, the combined invention of Bojovic and Ong discloses the risk factors include: age, total cholesterol, HDL, systolic blood pressure, diabetes mellitus status, and current smoking status (eg. Ong, Para. 90-92).
Regarding claim 4 and 17, the combined invention of Bojovic and Ong discloses the pre-existing risk score based on the risk assessment information comprises calculated a weighted sum of the risk factors (eg. Ong, Abstract, 51, 62, 76).
Regarding claim 5 and 18, the combined invention of Bojovic and Ong discloses receiving, from the patient, the sample ECG comprises the patient using the hand-held apparatus, wherein the hand-held apparatus has at least four electrodes, to acquire three substantially orthogonal leads (Bojovic, Abstract, Para. 10 and 16, Fig. 4A-C).
Regarding claim 6 and 19, the combined invention of Bojovic and Ong discloses receiving, from the patient, the current symptoms indication comprises selecting the current symptoms indication from a predetermined list of symptom selectable on the hand-held apparatus (eg. Bojovic, Para. 105, indicating if he/she is currently having chest pain or any other symptom suggesting ischemia).
Regarding claim 7 and 20, the combined invention of Bojovic and Ong discloses the selecting comprises selecting from a user interface on the hand-held apparatus, the current symptoms indication (eg. Ong, Para. 90, entered patient information).
Regarding claim 10 and 23, the combined invention of Bojovic and Ong discloses determining the post-test risk score comprises applying a look-up table indexed by the ECG risk score, chest pain risk score and pre-existing risk score (eg. Ong, Table 2).
Regarding claim 11 and 24, the combined invention of Bojovic and Ong discloses the step of receiving the sample ECG and the current symptoms indication is repeated prior to determining the ECG risk score (eg. Para. 72, 75, and 79, repeated to make reduce error).
Regarding claim 12, the combined invention of Bojovic and Ong discloses discloses a method of automatically assessing a patient's risk of an acute cardiac event (eg. Bojovic, Para. 15), the method comprising: receiving, from the patient, risk assessment information comprising risk factors (eg. Bojovic, Para. 15 and 105, age, gender, risk factors), wherein the risk assessment information is received by a processor (eg. Bojovic Para. 15 and 105, processor); storing a pre-existing risk score based on the risk assessment information (eg. Bojovic Para. 15 and 105); receiving, from the patient, a sample electrocardiogram (ECG) (eg. Bojovic Para. 16), wherein the patient self- records the sample ECG using a wireless hand-held apparatus (eg. Bojovic Para. 9-10, and 71 and Para. 24, wireless), and receiving, from the patient, a current symptoms indication (Eg. Bojovic Para. 105); but does not disclose determining, in the processor, an ECG risk score from the sample ECG and a baseline ECG, and a chest pain risk score based on the current symptoms indication, and using the ECG risk score, the pre-existing risk score, and the chest pain risk score to determine a post-test risk score; and presenting, to the patient, a diagnostic report and patient action instruction based on the post-test risk score.
Ong discloses a system and method of determining a risk score for triage by creating a risk score that is based on pre-existing medical status (eg. Para. 90-92, family history, drug history, etc.), physiological measurements (eg. Para. 93), sample ECGs (eg. Fig. 3A, Para. 38-39, 106) that would be compared to baseline data (eg. Fig. 4A, Para. 144-152, previously trained data) and present a report to a patient without the need for a practitioner (eg. Para. 221-224) and receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the hand-held apparatus to acquire the baseline ECG (eg. Ong, Para. 145, collection of collated past patient data). Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bojovic with the risk scoring system as taught by Ong to improve the diagnostic capabilities using a combination of vital sign parameters and pre-existing conditions and classify the severity of a cardiac event situation (eg. Para. 26-27).
Regarding claim 13, the combined invention of Bojovic and Ong discloses a method of automatically assessing a patient's risk of an acute cardiac event (eg. Bojovic, Para. 15), the method comprising: receiving, from the patient, risk assessment information comprising risk factors (eg. Bojovic, Para. 15 and 105, age, gender, risk factors), wherein the risk assessment information is received by a processor (eg. Bojovic Para. 15 and 105, processor); storing a pre-existing risk score based on the risk assessment information such as age, HDL, etc. (eg. Bojovic Para. 15 and 105); receiving, from the patient, a sample electrocardiogram (ECG) (eg. Bojovic Para. 16), wherein the patient self- records the sample ECG using a wireless hand-held apparatus (eg. Bojovic Para. 9-10, and 71 and Para. 24, wireless), and receiving, from the patient, a current symptoms indication (Eg. Bojovic Para. 105); but does not disclose determining, in the processor, an ECG risk score from the sample ECG and a baseline ECG, and a chest pain risk score based on the current symptoms indication, and using the ECG risk score, the pre-existing risk score, and the chest pain risk score to determine a post-test risk score; and presenting, to the patient, a diagnostic report and patient action instruction based on the post-test risk score.
Ong discloses a system and method of determining a risk score for triage by creating a risk score that is based on pre-existing medical status (eg. Para. 90-92, family history, drug history, etc.), physiological measurements (eg. Para. 93), sample ECGs (eg. Fig. 3A, Para. 38-39, 106) that would be compared to baseline data (eg. Fig. 4A, Para. 144-152, previously trained data) and present a report to a patient without the need for a practitioner (eg. Para. 221-224) and receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the hand-held apparatus to acquire the baseline ECG (eg. Ong, Para. 145, collection of collated past patient data). Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bojovic with the risk scoring system as taught by Ong to improve the diagnostic capabilities using a combination of vital sign parameters and pre-existing conditions and classify the severity of a cardiac event situation (eg. Para. 26-27).
Apparatus claims 14-24 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-11.  Therefore apparatus claims 14-24 correspond to method claims 1-11, and are rejected for the same reasons of obviousness as used above.
Regarding claim 15, the combined invention of Bojovic and Ong discloses receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the wireless (eg. Bojovic, Para. 24) hand-held apparatus to acquire the baseline ECG. (eg. Ong, Para. 145, collection of collated past patient data). Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.

Claims 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (US 2017/0290522 A1) in view of Ong (US 20140257122 A1), further In view of Phillips (US 2018/0004904 A1).
Regarding claim 8-9 ad 21-22, the combined invention of Bojovic and Ong discloses determining the ECG risk score comprises indicating a risk that is high (H) or low (L) (eg. Para. 88, low scores vs high scores) but does not disclose a moderate risk.
Phillips teaches a method of clinical decision support that can classify a patient’s risk levels as high, low, or moderate (eg. Fig. 7, Para. 58). 
It would have been obvious to have combined the invention of Bojovic and Ong with the additional classification of moderate as taught by Phillips to allow more detailed classifications that is not as binary as high and low especially if the patient has some risk variables, but not the higher tier variables (Eg. Phillips, Para. 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792